Citation Nr: 1012253	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The appellant served in the Army National Guard of Tennessee 
from January 1972 to January 1980, with active duty from May 
22, 1972 to September 22, 1972, and periods of active and 
inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Appeals (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for bilateral hearing 
loss and claims that, in the summer of 1974 during National 
Guard training, he was exposed to tank firing that caused 
his currently diagnosed bilateral hearing loss.  

Service personnel records indicate that, from July 27 to 
August 11, 1974, the appellant earned retirement credits for 
performing active duty or active duty for training.

Here, the record contains the appellant's National Guard 
retirement credits record.  However, prior to consideration 
of his claim, the specific dates-not retirement points-for 
all the appellant's periods of active and inactive duty for 
training since 1974 are needed.

More importantly, a review of the record suggests that not 
all the appellant's service treatment records were obtained.  
In March 2008, the RO received an envelope containing his 
service personnel records and another envelope purportedly 
containing his service treatment records.  But, the latter 
envelope contains only a packet evidently submitted by the 
appellant in conjunction with a December 1978 request to 
move into the Inactive Tennessee National Guard.  It 
includes a May 5, 1974 page from a report of medical history 
that mentions his hearing loss, a January 1975 signed 
statement from L. Dale Beck, M.D. regarding the appellant's 
hearing loss, and a March 1975 service record regarding the 
appellant's report of ear problems in December 1974.  

In January 2008, with his initial claim for VA benefits, the 
appellant submitted an October 24, 1978 service record 
regarding evaluation of audiogram results, but the audiogram 
results are not in the claims file.  Thus, further 
development is warranted.  On remand, the appellant's 
complete treatment records from L. Dale Beck, M.D. should 
also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Adjutant General, 
Tennessee Army National Guard; the 
Commander, HHC, 3rd. BN, 109th Armory, 
Lebanon, TN 37087; and any other 
appropriate source, and request the 
specific dates - not retirement points - 
for all the appellant's periods of 
active and inactive duty for training 
since January 1974.

If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.  Document all 
efforts made in this regard.  

2.  Contact the Adjutant General, 
Tennessee Army National Guard; the 
Commander, HHC, 3rd. BN, 109th Armory, 
Lebanon, TN 37087; and any other 
appropriate source, and request the 
appellant's complete service treatment 
records for the period from January 1972 
to January 1980, to specifically include 
clinical records, periodic examination 
reports, and audiograms.  

If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.  Document all 
efforts made in this regard.  

3.  Make arrangements to obtain the 
appellant's complete treatment records 
from L. Dale Beck, M.D., dated from 1974 
to present.

4.  Finally, readjudicate the claim on 
appeal in light of all of the evidence 
of record.  If the issue on appeal 
remains denied, the appellant should be 
provided with a supplemental statement 
of the case, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

